           Case 2:18-cv-03349-PD Document 5 Filed 10/12/18 Page 1 of 9




                         UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVA}IIA



TERESA ROSATI
1lCornell Circle
Broomall, PA 19008
               Plaintiff,
                                                      CTVIL ACTION NO. 18-3349

I.'NITED STATES OF AMERICA
Social Security Administration
6401 Security Boulevard,
Alfineyer Building, Room 617
Baltimore, MD 21235
and
SOCIAL SECURITY ADMINISTRATION
640 1 Security Boulevard,
Altmeyer Building, Room 617
Baltimore, MD 21235
and
UNITED STATES ATTORNEY GENERAL:
Departnent ofJustice          :

950 Pennsylvania NW                          :

Washington,   DC 20530                       :

               Defendants.                   :

                                             :




        Defendant the United States of America, by and tfuough its attomeys, William M.

 McSwain, United States Attomey for the Eastem District of Pennsylvania, and Viveca D.

 Parker, Assistant United States Attomey for the Eastem District of Pennsylvania, for its

 answer to plaintilf s Complaint states as follows:
             Case 2:18-cv-03349-PD Document 5 Filed 10/12/18 Page 2 of 9




                                      Jurisdiction and Venue

        The first unnumbered paragraph alleges legal conclusions to which no response is

required. To the extent that   a response is deemed required, Defendant does           not intend at

present to contest venue or jurisdiction over   plaintiff Teresa Rosati's claims. The United

States reserves the right to contest subject matter    jurisdiction   as to   plaintiff Teresa Rosati's

claims should facts come to light that indicate that this Court lacks subject matter jurisdiction

under the Federal Tort Claims Act, 28 U.S.C. $ 2671, et seq.          ("FTCA").

                                                Parties

        1.   Admitted, upon information and belief.

       2.    Denied as stated. Defendant admits only that the United States is the sovereign and

avers further that   it is the only proper defendaat under the FTCA. Avers further that the Social

Security Administration ('SSA') is an agency of the executive branch of the federal govemment.

Defendant further admits that the SSA has an address at 6401 Security Boulevard, Baltimore

Ndarylalad 21235. Defendant denies the remaining allegations of Paragra.ph 2 as legal

conclusions to which no response is required.

       3.    Denied as stated. Defendant admits only that the SSA is an agency of the executive

branch of the federal govemment. Avers further that the United States is the only proper

defendant under the    FTCA. Defendant further admits that the         SSA has an address at 6401

Security Boulevard, Baltimore Maryland 21235. Defendant denies the remaining allegations                  of

Paragraph 3 as legal conclusions to which no response is required.

       Second Paragraph      3.   Denied as stated. Defendant admits only that the United States

Attomey General is a member of the executive branch of the federal govemment. Avers further

that the United States is the only proper defendant under the FTCA. Defendant further admits



                                                   2
            Case 2:18-cv-03349-PD Document 5 Filed 10/12/18 Page 3 of 9




that the Attomey General, Departrnent of Justice, has an address at 950 Permsylvania Avenue

NW, Washington, DC 20530. Defendant denies the rernaining allegations of Second Paragraph

3 as legal conclusions to which no response is required.

            Third Paragraph 3. Defendant denies the allegations of Third Paragraph 3 as legal

conclusions to which no response is required.

       4.   Defe,ndant admits only that the SSA has an office address at 807 Crosby Sheet,

Chester, Pennsylvania 19013. Defendant denies the remaining allegations of Paragraph 4 as

legal conclusions to which no response is required.

       5.   Defendart admits only that the SSA has an office address at 807 Crosby Street,

Chester, Pennsylvania 19013. Defendant denies the rerraining allegations of Paragraph 5 as

legal conclusions to which no response is required.

       6.   Defendant denies the allegations of Paragraph 6 as legal conclusions to which no

response is required.

                                      Factual Backsround

       7.   Defendant admits only that, on or about January 23,2018, it received a "Standard

Form 95" dated January 15, 2018 attached to counsel's letter of the same date and contingent fee

agreement dated January 9, 2018. Defendant denies the rernaining allegations of Paragraph 7.

       8.   Defendant admits only that it received a "Standard Form 95" dated January 15, 2018

attached to counsel's letter of the same date and contingent fee agreement dated January 9, 2018.

Further avers that the Standard Form 95 included an amotrnt filled in under "Amount of Claim'"

Defendant denies the remaining allegations of Paragraph 8.

       9.   Admitted.




                                                 3
                 Case 2:18-cv-03349-PD Document 5 Filed 10/12/18 Page 4 of 9




         10. Defendant admits only that plaintiff            s   complaint was filed on August 7, 2018, which

is less than six months from March 6, 2018. Defendant denies the remaining allegations                     of

Paragraph 10 as legal conclusions to which no response is required.

         1   I   .   Defendant admits only that plaintiff Teresa Rosati was on the premises at 807 Crosby

Street, Chester, Permsylvania at some time during the day December 21, 2017, was interviewed

for purposes ofseeking SSA benefits, and             fell.   Defendant denies that any defective condition

existed or caused her to fall, and denies that any negligence or any act or omission by Defendant

caused   plaintiff to fall.

                                                      COUNT        I
                                          Teresa Rosati v. All Defendants
                                                   Negligence

         12. Defendant incorporates the responses to paragraphs                  1   through 11, above, as though

set forth    in full.

         13. a. through       f.   Defe,ndant denies the allegations of Paragraph 13 a. through f. as

boilerplate non-case-specific legal conclusions to which no response is required. To the extent

that Paragraph 13 a. through f. contains fact averments, Defendant denies them, and specifically

denies that aay dangerous condition(s) existed, and denies that                 it was negligent in any respect.

         1   4. Defendant      denies the allegations of Paragraph       1   4 as boilerplate non-case-specific

legal conclusions to which no response is required. To the extent that Paragraph 14 contains fact

averments, Defendant denies them and specifically denies that any unsafe or dangerous condition

existed, and denies that Defendant had notice of any unsafe or dangerous condition, atd denies

that Defendaat was negligent in any respect.

         15. Defendant denies the allegations of Paragraph 15 about plaintiffls alleged injuries

and their causes because Defendant the United States, after reasonable investigation, but pending


                                                             4
               Case 2:18-cv-03349-PD Document 5 Filed 10/12/18 Page 5 of 9




an opportunity to take discovery, is without knowledge or information sufficient to form a              belief

as to   their truth. Demaads strict supporting proof at trial. Accordingly, the United States denies

both the allegation that such injuries occurred and the allegation that the United States was the

cause of them.

            16. Defendant denies the allegations of Paragraph 16 about plaintifPs alleged conditions

and injuries, and their causes and extent because Defendant the United States, after reasonable

investigation, but pending an opportunity to take discovery is without knowledge or information

sufficient to form a belief as to their truth. Demands strict supporting proof at trial.

Accordingly, the United States denies both the allegation that such conditions and injuries

occurred or will occur, and the allegation that the United States was the cause ofthem.

            17. Defendant denies the allegations of Paragraph 17 about Plaintiffs alleged injuries

and related expenses,      if   any, because Defendant the United States, after reasonable investigation,

but pending an opportunity to take discovery, is without knowledge or information sufficient to

form    a   belief as to their truth. Demands strict supporting proof at trial. Accordingly, the United

States denies both the allegation that such injuries and expenses occurred or           will occur,   and the


allegation that the United States was the cause of them.

            18. Defendant denies the allegations of Paragraph 18 about PlaintifPs "slip and fall" aad

lost eamings, if any, because Defendant the United States is without information sufEcient to

form a belief regarding either the cause or extent of PlaintifP s alleged losses, if any. Demands

strict supporting proof at trial. Accordingly, the United States denies both the allegation that

such losses occurred or         will occur,   and the allegation that the United States was the cause   of

them.




                                                           5
            Case 2:18-cv-03349-PD Document 5 Filed 10/12/18 Page 6 of 9




       19. Defendant denies the allegations of Paragraph 19 about PlaintifFs alleged injunes

and impairment of eaming capacity,      if   any, because Defendant the United States is without

information suffrcient to form a beliefregarding either the cause or extent of PlaintifPs alleged

i4juries and losses, if any. Dernands strict supporting proof at trial. Accordingly, the United

States denies both the allegation that such injuries and losses occurred or             will occur,   and the

allegation that the United States was the cause of them.

       20. Defendant denies the allegations of Paragraph 20 about Plaintiffs alleged injuries

preventing his/her attending to'hsual duties and obligations," if any, because Defendant the

United States is without information suffrcient to form         a   beliefregarding either the cause or

extent of Plaintiff s alleged injuries or her usual duties and obligations, if any. Demands strict

supporting proof at trial. Accordingly, the United States denies both the allegation that such

iqiuries occurred or will occur, and the allegation that the United States was the cause of them.

       2I   .   Defendaat denies the allegations of Paragraph        2   I   as legal conclusions to which no

response is required. To the extent that Paragraph        2l   contains fact averments, Defendant denies

them, aad specifically denies that it was negligent in any respect, and denies that it caused any

injury to plaintiff, and denies that liability would or should be imposed upon it.

       22. Defendant       denies the allegations of Paragraph 22 as legal conclusions to which no

response is required. To the extent that Paragraph22 contains fact averments, Defendant denies

them, and specifically denies that it was negligent in any respect, and denies that it caused any

injury to plaintiff, and denies that liability would or should be imposed upon it.

       WHEREFORE, Defendant admits only that Exhibit A attached to Plaintiff s complaint

is a true and correct copy ofthe Standard Form 95 it received on or about January 23, 2018, and




                                                      6
           Case 2:18-cv-03349-PD Document 5 Filed 10/12/18 Page 7 of 9




requests that this Court dismiss   Plaintiff s Complaint,   enter judgment   in its favor, that it be

awarded costs incurred herein, and such further relief as this Court deems just aad proper.




                                    ATFIRMATIVE DEFENSES

                               FIRST AFF'IRMATIVE DEFENSE

       PlaintifFs cause of action and recovery of damages against the United States are subject

to and limited by the Federal Tort Claims Act, 28 U.S.C. $ 2671, et seq.

                             SECOND AFT'IRMATIYE DEFENSE

       The liability of the United States to Plaintiff is limited to the amount of the PlaintifPs

administrative tort claim demand validly presented to the United States Social Security

Administration.

                              TTtrRD AITIRMATIVE DEF'ENSE

       Plaintiff is not permitted to recover attomey's fees from the United States, and Plaintiffs

attomey's compensation, if contingent, is limited to 2570 of the overall judgment against, or

settlement with, the United States in this case.

                             FOURTH AFFIRMATIVE DETENSE

       PlaintifPs injuries, damages, and losses, if any, are due to her own negligence and

carelessness that were greater than any negligence or carelessness     of Defendant the United States

(which denies any negligence or carelessness), and Plaintiffis therefore barred from recovery

against the United States, in whole or in part, under Pennsylvania's comparative negligence

statute,42 P.S. $ 7102. To the extent that Plaintiff was negligent to a lesser degree, the Court

should reduce her damages by the degree to which she was negligent. Avers further             tlat Plaintiff

was negligent in one or more of the following ways:



                                                   7
             Case 2:18-cv-03349-PD Document 5 Filed 10/12/18 Page 8 of 9




        1.   Failing to look where she was going;

       2.    Moving backwards without looking where she was going;

       3.    Failing to be attentive to fumiture and items around her.

Plaintiffs negligence was the principal   cause   ofher iqiuries, if any, and   she is therefore not

entitled to any recovery from the United States, and the portion of Plaintiff s damages caused by

her own negligence should be deducted from any judgrnent or recovery against the United States.

                               FIFTH AFFIRMATIVE DEFENSE

       Should Plaintiff obtain judgrnent against the United States, which admits no liability, she

is barred under 28 U.S.C. $ 2674 from collecting any prejudgrnent interest or punitive damages

from the United States.

                               SIXTH AT'HRMATIVE DEI'ENSE

       Plaintiff is not entitled to a jury trial determination of the liability of the United States

under 28 U.S.C. $ 2402. Federal Tort Claims Act liability is determined exclusively by the

Court as the trier of fact ofboth liability and damages.

                                 SEVENTII AT'FIRMATIYE DEFENSE

       By her actions on the date, time, and place alleged in Plaintiff s Complaint, Plaintiff

assumed the risk of any aad all injuries andlor damages that Plaintiff alleges she suffered.

                                  EIGETII Af,'FIRMATIVE DEFENSE

       Plaintiff failed to mitigate her damages.

                                   NINTII AFFIRMATIVE DETENSE

       To the extent that Plaintiff is entitled to recover damages from Defendant the United

States in this action, the United States is entitled to a credit or set-off for any payment of non-




                                                    I
           Case 2:18-cv-03349-PD Document 5 Filed 10/12/18 Page 9 of 9




collateml source benefits, to the extent allowed under federal and State common and statutory

law.

                                  TENTII AT'F'IRMATIVE DEF'ENSE

       PlaintifFs injuries, damages, and losses, if any, were solely and proximately caused by

the negligence, carelessness, or recklessness     ofa third party not under the control of the United

States and for whom the United States lacks a:ry       liability under the Federal Tort Claims Act.

                                ELEYENTH AF'F"IRMATIVE DEF'ENSE

       The acts or omissions of Defendant the United States, or any of its employees or agents,

were not a substantial factor in causing   -   or a substantial cause     of-      any    ir{ury or loss that

Plaintiff may have sustained.

       WIIEREFORE, having fully answered Plaintilf                 s   Complaint, Defendant requests that

this Court dismiss Plaintiffs Complaint, enter judgrnent in its favor, that it be awarded costs

incurred herein, and such frrther relief as this Court deems just and proper.


                                                  Respectfirlly submitted,

                                                  WILLIAMM. McSWAIN
                                                  United States Attomey




                                                   -/.^,u--,   1-,-, ?    .1n-   --;, >-'-'' 'li   .', '- ;
                                                                                                            -,
                                                  GREGORYB. DAVID
                                                  Assistant United States Attomey
                                                  Chief, Civil Division




                                                  VIVECAD. PARKER
                                                  Assistant United States Attomey

Dated: October     \2,   Zot8

                                                      9
